UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6340



In Re: CARLOS EUGENE KIPP,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-99-102)


Submitted:   May 7, 2002                     Decided:   June 3, 2002


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Carlos Eugene Kipp, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlos Eugene Kipp has filed a petition for a writ of mandamus

seeking to have this court “to [c]ompel the other Court to [r]ule”

on   his   claims   alleging   that   his   sentences    were   improperly

calculated consecutively instead of concurrently.         It is not clear

whether “the other Court” to which Kipp’s petition refers is a

state court in West Virginia or the U. S. District Court for the

Northern District of West Virginia.

     Mandamus is a drastic remedy and should only be used in

extraordinary situations.      See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).

     To the extent Kipp asks this court to compel a state court to

rule, we lack authority to entertain Kipp’s request. Federal courts

have no general power to compel action by state officials or non-

federal employees.     Davis v. Lansing, 851 F.2d 72, 74 (2nd Cir.

1988); Gurley v. Superior Court of Mecklenburg County, 411 F.2d

586, 587 (4th Cir. 1969).

     If Kipp is complaining of delay by a federal district court,

the issue is properly reviewable on mandamus.           However, any such

claim fails on its merits as Kipp has not demonstrated delay in the

federal courts.     The district court acted on Kipp’s federal case

recently, dismissing Kipp’s claims on April 1, 2002. Therefore, we

deny Kipp’s petition for a writ of mandamus and grant Kipp leave to


                                      2
proceed in forma pauperis.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                     PETITION DISMISSED




                                    3